DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/27/2021 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 


Allowable Subject Matter
4.	Claims 1-19 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
 	The prior art teaches switching between a mechanical shake correction and an electronic shake correction in accordance to the shutter speed and viewing angle; however the prior art fails to teach controlling the timing of each switching direction in a specific manner as follows:
6. 	Regarding claim 1, the prior art does not teach or fairly suggest “…perform a first control for performing a switching control from the mechanical correction to the electronic correction and synchronizing shake correction operations of the mechanical 

7.	Claims 5-6, 8 and 11-13 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

8. 	Regarding claim 2, the prior art does not teach or fairly suggest “…perform a first control for performing a switching control from the mechanical correction to the electronic correction and synchronizing shake correction operations of the mechanical correction and the electronic correction, and a second 32 control for performing a switching control from the electronic correction to the mechanical correction, based on the acquired imaging information, and perform control having different time responsiveness for the first control and the second control, respectively…” and used in combination with all of the other limitations of claim 2.

Claims 3-4, 14 and 16 depend on allowable claim 2. Therefore, the dependent claims are also held allowable.

10. 	Regarding claim 7, the prior art does not teach or fairly suggest “…perform a first control for performing a switching control from the mechanical correction to the electronic correction and synchronizing shake correction operations of the mechanical correction and the electronic correction, and a second 33 control for performing a switching control from the electronic correction to the mechanical correction, based on the acquired imaging information, perform different controls for each of the first control and the second control, and before a start of the first control, perform a third control for setting a correction amount of the mechanical correction lower than a correction amount necessary for the shake correction…” and used in combination with all of the other limitations of claim 7.

11.	Claims 15 and 17 depend on allowable claim 7. Therefore, the dependent claims are also held allowable.

12. 	Regarding claim 9, the prior art does not teach or fairly suggest “…perform a first control for performing a switching control from the mechanical correction to the electronic correction and synchronizing shake correction operations of the mechanical correction and the electronic correction, and a second control for performing a switching control from the electronic correction to the mechanical correction, based on the acquired imaging information, detect a predetermined target, and in the first control, set 

13.	Claim 18 depends on allowable claim 9. Therefore, the dependent claim is also held allowable.

14. 	Regarding claim 10, the prior art does not teach or fairly suggest “…perform a first control for performing a switching control from the mechanical correction to the electronic correction and synchronizing shake correction operations of the mechanical correction and the electronic correction and a second control for performing a switching control from the electronic correction to the mechanical correction, based on the acquired imaging information, and in a case in which a predetermined condition is established, perform a control for switching from the mechanical correction to the electronic correction, and for switching from the electronic correction to the mechanical correction, without synchronizing the shake correction operations…” and used in combination with all of the other limitations of claim 10.

15.	Claim 19 depends on allowable claim 10. Therefore, the dependent claim is also held allowable.
16.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Citation of Pertinent Art
17.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Katoh et al. (US-PGPUB 2013/0155262) discloses switching between the optical blur correction and the electronic blur correction or changing respective image blur correction amounts by both of the blur corrections, corresponding to the shutter speed and the image blur amount requiring to be corrected in taking an image. 
 	Nonaka et al. (US-PGPUB 2012/0293672) discloses a setting unit configured to set a ratio in which the shake angle is distributed to the optical shake corrector and the electronic shake corrector, respectively, so that the shorter an exposure time of the image pickup element when photo-electrically converting the incident light, the lower a ratio is in which the shake angle is distributed to the optical shake connector, and a controller configured to distribute the shake angle based on the set ratio and to control the optical shake connector and the electronic shake connector to connect the shake of the photographed image based on the distributed shake angles. 
 	Honjo (US-PGPUB 2009/0225176) discloses the operation section changes from an operation of image blurring compensation by the electronic image blurring compensation section to an operation of image blurring compensation by the optical image blurring compensation section according to the instruction by a user to start exposure, and where the movement information outputted by the oscillation detection 
 	Tsubaki (US-PGPUB 2019/0052810) discloses the optical shake correction unit performs shake correction based on a first shake correction quantity calculated by the calculation unit from the amount of change in a position or an attitude of the imaging unit, and the electronic shake correction unit performs shake correction based on a second shake correction quantity calculated by the calculation unit from the amount of change in the position or the attitude of the imaging unit.


Contact Information
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        08/31/2021